DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/854067, filed on 12/26/2017.
Claims 1-6 are amended.
Claims 10-17 are newly added.
Claim Rejections - 35 USC § 112
The rejection of claims 6-9 under 35 U.S.C. 112(a) or U.S.C. 112(pre-AIA ), first paragraph is withdrawn.
The rejection of claims 6-9 under 35 U.S.C. 112(b) or U.S.C. 112(pre-AIA ), second paragraphs is withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al (US Pub 2011/0017995) in view of Shiratori (US Pub 2012/0299031).

With respect to claim 1, Yamazaki discloses a display panel comprising: (see par 0020; discloses  a display portion includes a pixel TFT and a display portion wiring) a pixel that comprises a functional layer and a display element, (fig. 13B; discloses tft substrate layer comprising transistor 7011; light emitting element 7012) wherein the functional layer comprises a first transistor, electrically connected to the display element, in a light-transmitting region transmitting visible light, (fig. 13B; discloses tft 7011 connected to the light emitting element in the light transmitting region; par 0380; discloses  a light-emitting element having the bottom emission structure is described with reference to FIG. 13B. FIG. 13B is a cross-sectional view of a pixel in the case where the driving TFT 7011 is an n-channel TFT and light is emitted from a light-emitting element 7012 to a cathode 7013 side. In FIG. 13B, the cathode 7013 of the light-emitting element 7012 is formed over a light-transmitting conductive film 7017 that is electrically connected to the driving TFT 7011) and wherein the light-transmitting region has a transmittance of 60% or more (par 0113; discloses In this specification, a film that transmits visible light refers to a film having a visible light transmittance of 75% to 100%); and wherein the light transmitting region ranges from a base over which the first transistor is formed to the display element (see fig. 13B; discloses light emitting by the light emitting layer transmits through plurality of layers formed between the light emitting layer, TFT 7011 and the substrate);
Yamazaki doesn’t expressly disclose wherein the light-transmitting region has a transmittance to red, green, and blue light of 60% or more;
In the same field of endeavor, Shiratori discloses a light emitting device with enhanced light efficiency (par 0009); Shiratori discloses the display device comprises color filter wherein the light-transmitting region has a transmittance to red, green, and blue light of 60% or more; (par 0084; discloses a color filter of which a transmittance with respect to light greater than or equal to 600 nm is 90% is used as a red color filter. As a green color filter, a color filter of which a transmittance with respect to light greater than or equal to 520 to 560 nm is 65% to 70% is used. As a blue color filter, a color filter of which a transmittance with respect to light greater than or equal to 430 to 470 nm is 60% to 65% is used.);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Yamazaki to use the color filer with the light emitting element as disclosed by Shiratori in order to generate to generate three different primary colors with enhanced light efficiency and reduce power consumption.


	With respect to claim 3, Yamazaki as modified by Shiratori discloses wherein the functional layer comprises a capacitor in the light-transmitting region (Yamazaki; par 0173; discloses a storage capacitor that is constituted by a capacitor wiring layer and a capacitor electrode with the first gate insulating layer 452a and the second gate insulating layer 452b as dielectrics can be formed over the same substrate. The thin film transistors 470 and storage capacitors are arranged in matrix to correspond to individual pixels so that a pixel portion is formed and a driver circuit including the thin film transistor 460 is arranged around the pixel portion; par 0174; discloses the capacitor electrode layer can be formed from the same light-transmitting material in the same step as the source electrode layer 475a and the drain electrode layer 475b.) and wherein a wiring functioning as one electrode of the capacitor has a same material as a wiring connecting the first transistor to the display element (Yamazaki; par 0014; discloses  A source electrode layer and a drain electrode layer of the pixel thin film transistor are formed using an oxide conductor. A semiconductor layer of the pixel thin film transistor is formed using an oxide semiconductor. The display portion wiring is formed using an oxide conductor; par 0116; discloses a capacitor wiring layer is formed in a pixel portion from the same light-transmitting material as the gate electrode layers 461 and 471 in the first photolithography step);

	With respect to claim 4, Yamazaki as modified by Shiratori discloses wherein the functional layer comprises a first insulating film and a second insulating film, (Yamazaki; fig. 5C; planarization insulating layer 454 (i.e first insulating layer) and protective insulating layer (i.e. second insulating layer)) wherein the first insulating film has a region sandwiched between the transistor and the display element and a first opening portion, (Yamazaki; fig. 5c; discloses planarization insulating layer 454 formed between the transistor 470 and pixel electrode 477) wherein the second insulating film has a region sandwiched between the transistor and the first insulating film and a second opening portion, (Yamazaki; fig. 5c; discloses protective insulating layer 454 formed between the transistor 470 and planarization insulating layer 454) wherein the second opening portion has a region overlapping with the first opening portion and has an outer edge aligned with that of the first opening portion, and wherein the display element is electrically connected to the first transistor through the first opening portion and the second opening portion (Yamazaki; par 0205; discloses the planarization insulating layer 454 is stacked over the protective insulating layer 453. A contact hole that reaches the drain electrode layer 475b is formed in the planarization insulating layer 454 and the protective insulating layer 453, and a light-transmitting conductive film is formed in the contact hole and over the planarization insulating layer 454. The light-transmitting conductive film is selectively etched to form the conductive layer 467 and the pixel electrode layer 477 that is electrically connected to the thin film transistor 470).

With respect to claim 10, Yamazaki discloses a display panel comprising: (see par 0020; discloses  a display portion includes a pixel TFT and a display portion wiring) a pixel that comprises a functional layer and a display element, (fig. 13B; discloses tft substrate layer comprising transistor 7011; light emitting element 7012) wherein the functional layer comprises a first transistor, electrically connected to the display element, in a light-transmitting region transmitting visible light, (fig. 13B; discloses tft 7011 connected to the light emitting element in the light transmitting region; par 0380; discloses  a light-emitting element having the bottom emission structure is described with reference to FIG. 13B. FIG. 13B is a cross-sectional view of a pixel in the case where the driving TFT 7011 is an n-channel TFT and light is emitted from a light-emitting element 7012 to a cathode 7013 side. In FIG. 13B, the cathode 7013 of the light-emitting element 7012 is formed over a light-transmitting conductive film 7017 that is electrically connected to the driving TFT 7011) and wherein the light-transmitting region has a transmittance of 60% or more (par 0113; discloses In this specification, a film that transmits visible light refers to a film having a visible light transmittance of 75% to 100%); wherein the first transistor is positioned closer to a user that the display element (fig. 13B; discloses embodiment with downward light emission where transistor 7011 is positioned closet to the substrate than the light emitting element 7013); wherein the functional layer comprises a first insulating film and a second insulating film, (fig. 5C; planarization insulating layer 454 (i.e first insulating layer) and protective insulating layer (i.e. second insulating layer)) wherein the first insulating film has a region sandwiched between the transistor and the display element and a first opening portion, (Yamazaki; fig. 5c; discloses planarization insulating layer 454 formed between the transistor 470 and pixel electrode 477);
Yamazaki doesn’t expressly disclose wherein the light-transmitting region has a transmittance to red, green, and blue light of 60% or more;
In the same field of endeavor, Shiratori discloses a light emitting device with enhanced light efficiency (par 0009); Shiratori discloses the display device comprises color filter wherein the light-transmitting region has a transmittance to red, green, and blue light of 60% or more; (par 0084; discloses a color filter of which a transmittance with respect to light greater than or equal to 600 nm is 90% is used as a red color filter. As a green color filter, a color filter of which a transmittance with respect to light greater than or equal to 520 to 560 nm is 65% to 70% is used. As a blue color filter, a color filter of which a transmittance with respect to light greater than or equal to 430 to 470 nm is 60% to 65% is used.);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Yamazaki to use the color filer with the light emitting element as disclosed by Shiratori in order to generate to generate three different primary colors with enhanced light efficiency and reduce power consumption.

	With respect to claim 11, Yamazaki as modified by Shiratori discloses wherein the second insulating film has a region sandwiched between the first transistor and the first insulating film and a second opening portion, (Yamazaki; fig. 5c; discloses protective insulating layer 454 formed between the transistor 470 and planarization insulating layer 454) and wherein the display element is electrically connected to the first transistor through the first opening portion and the second opening portion (Yamazaki; par 0205; discloses the planarization insulating layer 454 is stacked over the protective insulating layer 453. A contact hole that reaches the drain electrode layer 475b is formed in the planarization insulating layer 454 and the protective insulating layer 453, and a light-transmitting conductive film is formed in the contact hole and over the planarization insulating layer 454. The light-transmitting conductive film is selectively etched to form the conductive layer 467 and the pixel electrode layer 477 that is electrically connected to the thin film transistor 470).

	With respect to claim 12, Yamazaki as modified by Shiratori discloses wherein the second opening portion has a region overlapping with the first opening portion and has an outer edge aligned with that of the first opening portion (Yamazaki; par 0205; discloses the planarization insulating layer 454 is stacked over the protective insulating layer 453. A contact hole that reaches the drain electrode layer 475b is formed in the planarization insulating layer 454 and the protective insulating layer 453, and a light-transmitting conductive film is formed in the contact hole and over the planarization insulating layer 454).


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al (US Pub 2011/0017995) in view of Shiratori (US Pub 2012/0299031) and Iwashita et al (US Pub 2016/0208168).

With respect to claim 2, Yamazaki as modified by Shiratori discloses wherein the first transistor is positioned closer to a user that the display element (Yamazaki; fig. 13B; discloses embodiment with downward light emission where transistor 7011 is positioned closet to the substrate than the light emitting element 7013);
Yamazaki as modified by Shiratori don’t expressly disclose wherein a color filter is provided between the first transistor and the display element;
Iwashita discloses a display device wherein a color filter is provided between the first transistor and the display element (see par 0626; discloses a color filter may be provided between the electrode layer including a thin film transistor and the liquid crystal layer, or a color filter may be provided between the electrode layer including the thin film transistor and the second substrate);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Yamazaki as modified by Shiratori to position the color filter between the transistor and the display element as disclosed by Iwashita and still achieve the same predictable result of transmitting the light through the color filter in order to generate light of different color.


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al (US Pub 2011/0017995) in view of Shiratori (US Pub 2012/0299031) and Liu et al (US Pub 2010/0271349).

	With respect to claim 5, Yamazaki as modified by Shiratori discloses wherein a gate of the first transistor is electrically connected to a first electrode of a capacitor and one of a source and a drain of a second transistor, (Yamazaki; fig. 12; discloses gate of the driving transistor connected to a first electrode of the capacitor 6403 and one of a source/drain of the switching transistor 6401; par 0367) wherein one of a source and a drain of the first transistor is electrically connected to a first wiring, a part of the first wiring functioning as a second electrode of the capacitor (Yamazaki; fig. 7A; electrode 230, electrode 231; par 0233; discloses  the storage capacitor is constituted by the capacitor electrode 231 and the capacitor wiring layer 230; fig. 12; discloses one of a source/drain connected to the wiring forming the second electrode of the capacitor);
Yamazaki as modified by Shiratori don’t expressly discloses wherein the first transistor is a dual-gate transistor;
In the same field of endeavor, Liu discloses thin-film transistor device for OLED displays where the first transistor is a dual-gate transistor (par 0048; discloses the driving TFT, the TFT used in the peripheral circuits, and the switching TFT have a dual-gate structure, good control ability can be obtained, thereby further improving the electrical characteristic of the driving TFT.);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Yamazaki as modified by Shiratori to form driving transistor, switching transistor to have a dual-gate structure as disclosed by Liu in order to obtain good control ability thereby further improving the electrical characteristics of the driving TFT.


Claims 6-7, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al (US Pub 2011/0017995) in view of Shiratori (US Pub 2012/0299031) and Lee et al (US Pub 2016/0322450).

With respect to claim 6, Yamazaki as modified by Shiratori discloses a first a second wiring and a third wiring, each of the second wiring and the third wiring functioning as a source line, (Yamazaki; fig. 25; discloses plurality of wiring 616 extending in vertical direction; par 0454; discloses the wiring 616 serving as a data line is shared by the TFTs 628 and 629); 
Yamazaki as modified by Shiratori don’t expressly disclose wherein a first wiring is provided between a second wiring and a third wiring, wherein the first wiring is provided between the transistor and a second transistor, and wherein the first transistor and the second transistor are provided between the second wiring and the third wiring; wherein a fourth wiring is provided so as to overlap with the first to third wirings; and wherein a third transistor electrically connected to the first transistor is provided between the first wiring and the second wiring; 
In the same field of endeavor, Lee discloses a display device comprising plurality of pixels wherein Lee discloses a first wiring is provided between a second wiring and a third wiring, (fig. 3; discloses driving voltage line 172a disposed between the data lines 171a, 171b) wherein the first wiring is provided between the first transistor and a second transistor, (fig. 3; discloses driving voltage line 172a disposed between driving tft T1 and switching tft T2) and wherein the first transistor and the second transistor are provided between the second wiring and the third wiring (fig. 3; discloses transistor T1 and Transistor T2 disposed between data lines 171, 171b);  wherein a fourth wiring is provided so as to overlap with the first to third wirings,(fig. 3; discloses gate lines 151 overlaps the data lines 171a, 171b, power lines 172a) and wherein a third transistor electrically connected to the first transistor is provided between the first wiring and the second wiring (see fig. 1; discloses transistor T5 connected to transistor T1; fig. 3; discloses a transistor T5 formed between the power line 172a and data line 171a);
	Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Yamazaki as modified by Shiratori to form a voltage line between the plurality of data lines and a gate line crossing the plurality of data lines and power lines and connected to the plurality of pixels as disclosed by Lee in order to supply the necessary power to the plurality of pixels; further it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Yamazaki as modified by Shiratori  include a operation control transistor connected to the driving transistor as disclosed by Lee connect the driving transistor to the voltage line during the emission period such that oled is not connected to voltage line during other period hence preventing any intentional light being emit.

With respect to claim 7, Yamazaki as modified by Shiratori and Lee discloses wherein a gate line intersects with the first wiring, the second wiring and the third wiring, (Lee; fig. 3; discloses scan lines 151, 152 intersects the plurality of data lines 171a, 171b and voltage line 172a) and wherein the first wiring is narrower in a region in which an opening is formed in the first wiring (fig. 3; discloses width of the driving voltage lines is narrow where hole 68 is formed).

With respect to claim 13, Yamazaki as modified by Shiratori discloses a first a second wiring and a third wiring, each of the second wiring and the third wiring functioning as a source line, (Yamazaki; fig. 25; discloses plurality of wiring 616 extending in vertical direction; par 0454; discloses the wiring 616 serving as a data line is shared by the TFTs 628 and 629); 
Yamazaki as modified by Shiratori don’t expressly disclose wherein a first wiring is provided between a second wiring and a third wiring, wherein the first wiring is provided between the transistor and a second transistor, and wherein the first transistor and the second transistor are provided between the second wiring and the third wiring; wherein a fourth wiring is provided so as to overlap with the first to third wirings; and wherein a third transistor electrically connected to the first transistor is provided between the first wiring and the second wiring; 
In the same field of endeavor, Lee discloses a display device comprising plurality of pixels wherein Lee discloses a first wiring is provided between a second wiring and a third wiring, (fig. 3; discloses driving voltage line 172a disposed between the data lines 171a, 171b) wherein the first wiring is provided between the first transistor and a second transistor, (fig. 3; discloses driving voltage line 172a disposed between driving tft T1 and switching tft T2) and wherein the first transistor and the second transistor are provided between the second wiring and the third wiring (fig. 3; discloses transistor T1 and Transistor T2 disposed between data lines 171, 171b);  wherein a fourth wiring is provided so as to overlap with the first to third wirings,(fig. 3; discloses gate lines 151 overlaps the data lines 171a, 171b, power lines 172a) and wherein a third transistor electrically connected to the first transistor is provided between the first wiring and the second wiring (see fig. 1; discloses transistor T5 connected to transistor T1; fig. 3; discloses a transistor T5 formed between the power line 172a and data line 171b);
	Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Yamazaki as modified by Shiratori to form a voltage line between the plurality of data lines and a gate line crossing the plurality of data lines and power lines and connected to the plurality of pixels as disclosed by Lee in order to supply the necessary power to the plurality of pixels; further it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Yamazaki as modified by Shiratori  include a compensation transistor connected to the driving transistor as disclosed by Lee in order to diode-connect the driving transistor such that driving voltage compensated by the driving transistor is transferred to the OLED to emit light.


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al (US Pub 2011/0017995) in view of Shiratori (US Pub 2012/0299031) and Yu et al (US Pub 2006/0139275).

With respect to claim 8, Yamazaki as modified by Shiratori discloses wherein the pixel has a higher aperture ratio (par 0011; discloses an object of one embodiment of the present invention is to increase the aperture ratio of a semiconductor device; par 0273; discloses Each of the storage capacitors illustrated in FIGS. 9A and 9B has light-transmitting properties; thus, sufficient capacitance and high aperture ratio can be obtained even when the size of a pixel is decreased in order to realize higher definition of display images by increasing the number of gate wirings);
Yamazaki as modified by Shiratori don’t expressly discloses the pixel has an aperture ratio of higher than or equal to 20 %;
	In the same field of endeavor, Yu discloses an organic electronic devices
comprising pixels with improved aperture ratio (see abstract); Yu discloses wherein the
pixel has an aperture ratio of higher than or equal to 20% (see par 0022; discloses The organic electronic device is a bottom emission electronic device. The pixel
has an aperture ratio of at least 40%. In another embodiment, the aperture ratio is
at least 53%, and in still another embodiment, the aperture ratio is at least 56%;
see par 0145);
	Therefore it would have been obvious to one having ordinary skill in the art
to modify the invention disclosed Yamazaki as modified by Shiratori to form the data line and power lines closer to each other and switching and driving transistors close to each other as disclosed by Yu in order to further improve the pixel aperture ratio.



Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al (US Pub 2011/0017995) in view of Shiratori (US Pub 2012/0299031) and Hatwar et al (US Pub 2007/0001587).

With respect to claim 9, Yamazaki as modified by Shiratori don’t expressly discloses wherein the display panel applies a white tandem OLED;
	Hatwar discloses using tandem white OLED for full-color display (see par 0016; discloses using a tandem OLED display with red, green, and blue color filters, the light produced by the light-emitting units is selected to correspond to the filters and produce an effective OLED display. It is a further advantage of the present invention that it provides for a device with improved color gamut and improved power efficiency);
	Therefore it would have been obvious to one having ordinary skill in the art to
modify the invention disclosed by Yamazaki as modified by Shiratori to use
white tandem oled for the display device as disclosed by Hatwar in order to achieve an
effective display with improved color gamut and improved power efficiency.

Claims 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al (US Pub 2011/0017995) in view of Nishimura et al (US Pub 2006/0108592) and Lee et al (US Pub 2016/0322450).

With respect to claim 14, Yamazaki discloses a display panel comprising: (see par 0020; discloses  a display portion includes a pixel TFT and a display portion wiring) a pixel that comprises a functional layer and a display element, (fig. 13B; discloses tft substrate layer comprising transistor 7011; light emitting element 7012) wherein the functional layer comprises a first transistor, electrically connected to the display element, in a light-transmitting region transmitting visible light, (fig. 13B; discloses tft 7011 connected to the light emitting element in the light transmitting region; par 0380; discloses  a light-emitting element having the bottom emission structure is described with reference to FIG. 13B. FIG. 13B is a cross-sectional view of a pixel in the case where the driving TFT 7011 is an n-channel TFT and light is emitted from a light-emitting element 7012 to a cathode 7013 side. In FIG. 13B, the cathode 7013 of the light-emitting element 7012 is formed over a light-transmitting conductive film 7017 that is electrically connected to the driving TFT 7011) and wherein the light-transmitting region has a transmittance of 60% or more (par 0113; discloses In this specification, a film that transmits visible light refers to a film having a visible light transmittance of 75% to 100%); Yamazaki discloses a first a second wiring and a third wiring, each of the second wiring and the third wiring functioning as a source line, (Yamazaki; fig. 25; discloses plurality of wiring 616 extending in vertical direction; par 0454; discloses the wiring 616 serving as a data line is shared by the TFTs 628 and 629); 
Yamazaki doesn’t expressly disclose wherein the light-transmitting region has a transmittance to red, green, and blue light of 60% or more;
In the same field of endeavor, Nishimura discloses a light emitting device with improved  luminous efficiency (par 0009); Nishimura discloses the display device comprises color filter wherein the light-transmitting region has a transmittance to red, green, and blue light of 60% or more; (Par 0086-0088; discloses  the red color filter layer CFR transmits light having a wavelength of about 570 nm or more, and at least 80% of light having a wavelength of about 600 nm or more; the green color filter layer CFG transmits light having a wavelength about in the range from 470 nm to 600 nm, and about 80% of light having a wavelength about in the range from 510 nm to 550 nm; the blue color filter layer CFB transmits light having a wavelength of about 550 nm or less, and about 80% of light having a wavelength about in the range from 440 nm to 480 nm);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Yamazaki to use the color filer with the light emitting element as disclosed by Nishimura in order to generate to generate three different primary colors with enhanced light efficiency and reduce power consumption;
Yamazaki as modified by Nishimura don’t expressly disclose wherein a first wiring is provided between a second wiring and a third wiring, wherein the first wiring is provided between the transistor and a second transistor, and wherein the first transistor and the second transistor are provided between the second wiring and the third wiring; wherein a fourth wiring is provided so as to overlap with the first to third wirings; and wherein a third transistor electrically connected to the first transistor is provided between the first wiring and the second wiring; 
In the same field of endeavor, Lee discloses a display device comprising plurality of pixels wherein Lee discloses a first wiring is provided between a second wiring and a third wiring, (fig. 3; discloses driving voltage line 172a disposed between the data lines 171a, 171b) wherein the first wiring is provided between the first transistor and a second transistor, (fig. 3; discloses driving voltage line 172a disposed between driving tft T1 and switching tft T2) and wherein the first transistor and the second transistor are provided between the second wiring and the third wiring (fig. 3; discloses transistor T1 and Transistor T2 disposed between data lines 171, 171b);  wherein a fourth wiring is provided so as to overlap with the first to third wirings,(fig. 3; discloses gate lines 151 overlaps the data lines 171a, 171b, power lines 172a) and wherein a third transistor electrically connected to the first transistor is provided between the first wiring and the second wiring (see fig. 1; discloses transistor T5 connected to transistor T1; fig. 3; discloses a transistor T5 formed between the power line 172a and data line 171a);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Yamazaki as modified by Nishimura to form a voltage line between the plurality of data lines and a gate line crossing the plurality of data lines and power lines and connected to the plurality of pixels as disclosed by Lee in order to supply the necessary power to the plurality of pixels; further it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Yamazaki as modified by Nishimura  include a compensation transistor connected to the driving transistor as disclosed by Lee in order to connect the driving transistor to the voltage line during the emission period such that oled is not connected to voltage line during other period hence preventing any intentional light being emit.

With respect to claim 15, Yamazaki as modified by Nishimura and Lee further discloses wherein a fourth transistor electrically connected to the second transistor is provided between the first wiring and the third wiring (Lee; fig. 1; discloses transistor T3 connected to the transistor T2 via transistor T1; fig. 3; discloses transistor T3 provided between the first wiring 172a and third wiring 171b);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Yamazaki as modified by Nishimura and Lee to include a operation control transistor connected between the voltage line and driving transistor as disclosed by Lee in order in order to diode-connect the driving transistor such that driving voltage compensated by the driving transistor is transferred to the OLED to emit light.
 

With respect to claim 16, Yamazaki as modified by Nishimura and Lee  further discloses wherein the first wiring is electrically connected to one of a source and a drain of the third transistor and one electrode of a capacitor (Lee; see fig. 1; discloses one electrode of the transistor T5  and one electrode of the storage capacitor Cst is connected to the voltage line 172);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Yamazaki as modified by Nishimura and Lee to connect one electrode of the storage capacitor and one electrode of the transistor T5 to the voltage line as disclosed by Lee in order to supply necessary power to control the pixel.

With respect to claim 17, Yamazaki as modified by Nishimura and Lee further discloses wherein the light-transmitting region has a transmittance to red, green, and blue light of 70% or more (see par 0086-0088; discloses  the  red color filter layer CFR transmits light having a wavelength of about 570 nm or more, and at least 80% of light having a wavelength of about 600 nm or more; the green color filter layer CFG transmits light having a wavelength about in the range from 470 nm to 600 nm, and about 80% of light having a wavelength about in the range from 510 nm to 550 nm; the blue color filter layer CFB transmits light having a wavelength of about 550 nm or less, and about 80% of light having a wavelength about in the range from 440 nm to 480 nm).
Response to Arguments
Applicant's arguments filed with respect to claim 1, 4 have been fully considered but they are not persuasive and do not put the application in condition for allowance.
	With respect to claim 1, applicant’s representative argued that Yamazaki fails to disclose wherein the light-transmitting region ranges from a base over which the first transistor is formed to the display element. However examiner respectfully disagrees Yamazaki discloses  the light-transmitting region ranges from a base over which the first transistor is formed to the display element (see fig. 13B; light emitting from the light emitting layer travels through plurality of layers and exits via the substrate over which the tft is formed); through the specification, a film that transmits visible light refers to a film having a visible light transmittance of 75% to 100% (see par 0113); which means the different layers formed over the substrate have light transmittance of  75% to 100%; par 0116; discloses  a light-transmitting conductive film is formed over the substrate 450 having an insulating surface; which means the light transmitting conductive film has light transmittance of 75% to 100%; moreover, a capacitor wiring layer is formed in a pixel portion from the same light-transmitting material as the gate electrode layers 461 and 471 in the first photolithography step; which also means the capacitor wiring layer has light transmittance of 75% to 100%. Par 0117; discloses the substrate is a light-transmitting substrate. paragraph 0162 discloses the protective insulating layer 452 is a light-transmitting layer; Therefore Yamazaki discloses display device with light transmitting region ranges from a base over which the first transistor is formed to the display element that has light-transmittance of 75% to 100%.
With respect to claim 2, applicant’s argument are moot as the do not apply to new reference being used in the current rejection.
	With respect to claim 4, applicant’s representative argued that Yamazaki fails to disclose the claimed invention; however, examiner respectfully disagrees and maintains that Yamazaki discloses the limitation of claim 4. The transistor disclosed in fig. 13B; refers to the driving transistor connected to pixel electrode; similarly, the transistor 470 discloses in fig. 5C refers to the driving transistor connected to pixel electrode 477; Therefore, is no need to replace the transistor disclosed in fig. 13B with the transistor 470; fig. 5a-fig. 5c; describes the steps in manufacturing the transistor which would be applicable to the transistor disclosed in fig. 13B. Hence the rejection is maintained.
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                                                                                                                                         
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJIT SHAH whose telephone number is (571)272-5303. The examiner can normally be reached Monday-Friday, 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUJIT SHAH/Examiner, Art Unit 2624                                                                                                                                                                                                        
/MICHAEL A FARAGALLA/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        05/19/2022